     Case 4:15-cr-00183-WTM-CLR Document 40 Filed 06/08/21 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


UNITED STATES OF AMERICA


V                                            CASE NO. CR415-183


RAKEEM GALLOP,

       Defendant




                                    ORDER


      Before the Court is Defendant Rakeem Gallop's Motion for an

Order to the Government to Appear and State Its Position as to

Time Credited (Doc. 38), which the Government has opposed (Doc.

39). After careful consideration. Defendant's motion (Doc. 38) is

DENIED IN PART and DISMISSED AS MOOT IN PART.


      In December 2015, Defendant pleaded guilty to possession of

a   firearm   by   a    convicted   felon,   in   violation   of   18    U.S.C.

§ 922(g)(1). (Doc. 18.) Defendant was sentenced to 92 months'

imprisonment. (Doc. 26 at 2.) As part of the judgment, this Court

recommended that Defendant be given credit toward his sentence for

all time served in custody since January 27, 2015. (Id.) According

to the Federal Bureau of Prisons' (^^BOP") website. Defendant is

currently     incarcerated     at   United   States   Penitentiary      ("^USP")

Beaumont located in Beaumont, Texas, with a projected release date

of September 17, 2023. See BOP Inmate Locator, Federal Bureau of
    Case 4:15-cr-00183-WTM-CLR Document 40 Filed 06/08/21 Page 2 of 4



Prisons, https://www.bop.gov/ininateloc/ (last visited on June 8,

2021).

     In 2017, Defendant filed a series of motions challenging the

BOP's calculation of his federal sentence—specifically the BOP's

failure to credit Defendant for time served in custody from January

27, 2015 until January 27, 2016. (Docs. 28-31.) The Magistrate

Judge,   on   referral from    this   Court,    properly     determined    that

Defendant's motions could only be brought in the district in which

Defendant     is   incarcerated.   (Doc.   36   at   2.)    Accordingly,   the

Magistrate     Judge   transferred    Defendant's    case    to   the   Eastern

District of Kentucky, Defendant's place of incarceration at the

time. (Id.)

      In his present motion. Defendant asks the Court to order the

Government to appear and state its position on Defendant's sentence

calculation. (Doc. 38 at 5.) In response, the Government states

that Defendant must exhaust his administrative remedies with the

BOP before he can challenge his sentence calculation in federal

court. (Doc. 39 at 3.) Additionally, the Government contends that

Defendant must bring any such challenge in the district where he

is confined, which is the Eastern District of Texas. (Id. at 4-

5.) Based on the Government's contentions. Defendant's motion is

DISMISSED AS MOOT to the extent it requests that the Government

state its current position on Defendant's sentence calculation.
    Case 4:15-cr-00183-WTM-CLR Document 40 Filed 06/08/21 Page 3 of 4



        Defendant also appears to request that the Court order the

Government to instruct the BOP as to the proper calculation of his

sentence. (Id. at 6-7.) However, the BOP, not the Court, possesses

the authority to determine the manner in which credit for prior

custody is applied toward a federal sentence. Rodriguez v. Lamer,

60 F.3d 745, 747 (11th Cir. 1995) ("The Attorney General—acting

through the BOP—initially possesses the exclusive authority under

the law of this Circuit to compute sentence credit awards after

sentencing."); United States v. Roberson, 746 F. App'x 883, 885

(11th     Cir.   2018)   ("The   Supreme   Court   has   held   that    the

responsibility for determining sentence-credit awards lies with

the Attorney General, through the BOP, as opposed to district

courts."). Accordingly, the Court finds it would be inappropriate,

if not impermissible, to order the Government to give the BOP

instructions on the proper calculation of Defendant's sentence.^

As a result. Defendant's motion is DENIED to the extent he requests




^ In making this request. Defendant relies on United States v.
Torres, No. 1:18-cr-00041-DLC-19 (S.D.N.Y.). In Torres, the
District Court for the Southern District of New York ordered the
Government to respond and state its position on a defendant's
motion for time served credit. Torres, No. 1;18-cr-00041-DLC-19,
ECF No. 492 (S.D.N.Y. Mar. 16, 2021). In response, the Government
found that Defendant's sentence had been miscalculated by the BOP
and, on their own volition, informed the BOP of the error. Torres,
No. 1:18-cr-00041-DLC-19, ECF No. 496, at *1-2 (S.D.N.Y. Apr. 16,
2021). The court in Torres did not, as Defendant asks this Court
to do, order the Government to instruct the BOP on the propriety
of a defendant's sentencing calculation.
      Case 4:15-cr-00183-WTM-CLR Document 40 Filed 06/08/21 Page 4 of 4



that    the    Court   order    the   Government     to   inform    the   BOP    of   its


position on Defendant's sentence calculation.

       With the hope of avoiding further confusion, the Court will

again inform Defendant of the correct manner by which to challenge

the    hop's   sentence       calculation.    If    Defendant     has   exhausted      his

administrative         remedies, the       proper   procedure for        Defendant to

mount a judicial challenge to the BOP's decision is to file a civil

action under 28 U.S.C. § 2241 in the district and division of his

confinement. See United States v. Lassiter, 812 F. App'x 896, 900

(11th Cir. 2020) ("Although the district court for the Southern

District of Alabama had sentenced Appellant, it had no jurisdiction

to    entertain     his   §    2241   petition      for   sentencing      credit      when

Appellant was incarcerated in another district."); Fernandez v.

United States, 941 F.2d 1488, 1495 (11th Cir. 1991). At this time.

Defendant      is   incarcerated      at   USP    Beaumont   in    Beaumont,     Texas.

Accordingly,        if    Defendant        wishes    to    challenge       the     BOP's

calculation of his sentence. Defendant must, after exhausting his

administrative remedies, file a § 2241 petition for sentencing

credit in the United States District Court for the Eastern District

of Texas, Beaumont Division.

       SO ORDERED this         O      day of June 2021.




                                   WILLIAM T. MOORE, JR.
                                   UNITED STATES      DISTRICT    COURT
                                   SOUTHERN      DISTRICT OF GEORGIA
